              Case 2:20-cr-00032-JCC Document 128 Filed 10/06/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        UNITED STATES OF AMERICA,                          CASE NO. CR20-0032-JCC
10                              Plaintiff,                   ACCEPTANCE OF PLEA OF
11                     v.                                    GUILTY, ADJUDICATION OF
                                                             GUILT AND NOTICE OF
12        TAYLOR ASHLEY PARKER-DIPEPPE,                      SENTENCING

13                              Defendant.
14

15          This Court, having considered the Report and Recommendation of the United States
16   Magistrate Judge, to which there has been no timely objection, and subject to consideration of
17   the Plea Agreement pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), hereby accepts
18   the plea of guilty of the defendant to the charge contained in count 1 of the Superseding
19   Indictment, and the defendant is adjudged guilty of such offense. All parties shall appear before
20   this Court for sentencing as directed.
21          DATED this 6th day of October 2020.




                                                          A
22

23

24
                                                          John C. Coughenour
25                                                        UNITED STATES DISTRICT JUDGE
26

     ACCEPTANCE OF PLEA OF GUILTY,
     ADJUDICATION OF GUILT AND NOTICE OF
     SENTENCING
     PAGE - 1
